Per Curiam:
Tlie evidence ought to he very strong, upon the trial of an issue devbavit vel non,—much stronger than it is in this case, •—to permit the will of a testator to be overthrown twenty years after his death. It is difficult to measure the amount of testimony that may he lost by death during such a period; it is almost equally difficult to ascertain how much, and to what extent, the testimony of well-meaning surviving witnesses may he affected by loss of memory. It may not be impossible to test a testator’s testamentary capacity by wbat witnesses remember about him twenty years ago, but sucb a lapse of time certainly renders it more difficult, and therefore more unsafe. We do not think a trial judge would be justified in sustaining a verdict against this will upon this testimony, and if a verdict in favor of the contestants ought not to be sustained, the issue should not bo granted.
Decree affirmed, and tbe appeal dismissed, at tbe costs of the appellants.